 


109 HR 1094 IH: To amend the Internal Revenue Code of 1986 to allow individuals who served in a combat zone as a member of the Armed Forces of the United States to make distributions from qualified retirement plans beginning at age 55 without being subject to the 10-percent additional tax for early withdrawal.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1094 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Fossella introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals who served in a combat zone as a member of the Armed Forces of the United States to make distributions from qualified retirement plans beginning at age 55 without being subject to the 10-percent additional tax for early withdrawal. 
 
 
1.Age for penalty-free withdrawals from qualified retirement plans reduced to 55 for service in a combat zone 
(a)In generalClause (i) of section 72(t)(2)(A) of the Internal Revenue Code of 1986 is amended by inserting (age 55 in the case of an individual who is certified by the Secretary of Defense as serving, or as having served, in a combat zone (as defined in section 112(c)) as a member of the Armed Forces of the United States) after age 591/2. 
(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.  
 
